Citation Nr: 1430708	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) greater than 30 percent, prior to August 28, 2010.

2.  Entitlement to a staged rating greater than 50 percent for PTSD on and after August 28, 2010.

3.  Entitlement to an effective date earlier than September 17, 2007 for the award of service connection for coronary artery disease.

4.  Entitlement to an additional month for a temporary total evaluation based on hospital treatment in excess of 21 days for a service-connected condition.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to September 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, December 2009, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

In January 2014, the Veteran filed a claim for entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  However, that issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his September 2010 and August 2012 substantive appeals, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In a letter dated March 25, 2014, the Veteran was informed that a videocnference hearing had been scheduled for him on May 1, 2014.  In a letter received by the RO on April 21, 2014, the Veteran's representative requested that the Veteran's scheduled hearing be postponed and rescheduled due to a scheduling conflict.  

In light of the foregoing, the Board finds that the Veteran's claim should be remanded to the RO to schedule the Veteran for another videoconference hearing before the Board at the local RO.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and schedule a videoconference hearing at the local RO before a Veterans Law Judge of the Board.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to his representative.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



